NO. 07-06-0256-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JANUARY 30, 2007

______________________________


TRUMAN CHUMLEY AND MARY ANN CHUMLEY, APPELLANTS

V.

LA SALLE BANK, NATIONAL ASSOCIATION, ET AL, APPELLEES




_________________________________

FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2005-531,550; HONORABLE RUBEN REYES, JUDGE

_______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
	Appellants Truman Chumley and Mary Ann Chumley perfected this appeal to
challenge the trial court's final summary judgment in their suit against La Salle Bank,
National Association, et al., to set aside a foreclosure and for rescission of substitute
trustee's deed.  The clerk's record and a supplemental clerk's record were both filed on
October 30, 2006.  This Court granted an extension of time to the Chumleys in which to
file their brief to December 27, 2006.  Neither the brief nor a further motion for extension
of time were filed, prompting this Court to notify the Chumleys' counsel, Keith C.
Thompson, of the defect by letter dated January 11, 2007.  Counsel was also directed to
file by January 22, 2007, either the brief or a response reasonably explaining the failure
to do so with a showing that La Salle Bank, National Association, et al., have not been
significantly injured by the delay.  The Court noted that failure to do so would subject the
appeal to dismissal.  Counsel did not respond and the brief remains outstanding.
	Consequently, we dismiss this appeal for want of prosecution and failure to comply
with a notice from the Clerk of this Court requiring a response or other action in a specified
time.  See Tex. R. App. P. 38.8(a)(1), 42.3(b) and (c).


							Patrick A. Pirtle
							      Justice